COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00089-CR
                             NO. 02-11-00090-CR


CHRIS CRAVEN                                                       APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Pursuant to a charge bargain, Appellant Chris Craven pled guilty to felony

theft and evading arrest with a vehicle in exchange for the State’s agreement to

waive repeat offender enhancement allegations.2      He also signed a judicial


      1
      See Tex. R. App. P. 47.4.
      2
       See Shankle v. State, 119 S.W.3d 808, 812–13 (Tex. Crim. App. 2003)
(holding that charge bargain that “effectively puts a cap on punishment” is a
bargain governed by rule of appellate procedure 25.2(a)(2)).
confession in each case. The trial court convicted Appellant and, after hearing

evidence and argument, sentenced him to eight years’ confinement for the

offense of evading arrest with a vehicle and to ten years’ confinement, probated

for ten years, for the felony theft offense.

      After pronouncing sentence in each case, the trial court stated,

             Now, if you’re dissatisfied with my sentence, you do have the
      limited right to appeal my sentence to the Second Court of Appeals
      located here in Fort Worth, Texas. You do so by filing your written
      Motion for New Trial or Notice of Appeal within 30 days of today’s
      date.

            Since you cannot afford an attorney, I will allow that you will
      continue to have an attorney should you want one. . . . In the event
      that you wish to have a court—court record prepared, one will be
      provided to you at no cost.

             Do you understand your rights of appeal?

      We construe these statements and question of the trial court as granting

Appellant permission to appeal.3        We also note that while the trial court’s

certifications incorrectly indicate that these are not plea-bargained cases, the

certifications do specifically provide that Appellant has the limited right of

appealing his sentences.

      In each case, Appellant’s court-appointed appellate counsel has filed a

motion to withdraw as counsel and a brief in support of that motion. In the brief,

counsel avers that, in his professional opinion, these appeals are frivolous.

      3
       See Tex. R. App. P. 25.2(a)(2); Kennedy v. State, 297 S.W.3d 338, 342
(Tex. Crim. App. 2009) (applying Shankle analysis to allow appeal of ruling on
motion to suppress).


                                           2
Counsel’s brief and motion meet the requirements of Anders v. California4 by

presenting a professional evaluation of the records demonstrating why there are

no arguable grounds for relief. Although Appellant was given an opportunity to

file a pro se response to the Anders brief, he has not done so. The State also did

not file a brief.

       After an appellant’s court-appointed counsel files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. 5 Only

then may we grant counsel’s motion to withdraw.6

       We have carefully reviewed counsel’s brief and the records. We agree

with counsel that these appeals are wholly frivolous and without merit; we find

nothing in the records that arguably might support them.7




       4
        386 U.S. 738, 87 S. Ct. 1396 (1967).
       5
        See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).
       6
        See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
       7
        See Bledsoe v. State, 178 S.W.3d 824, 826–28 (Tex. Crim. App. 2005).


                                         3
      Accordingly, we grant counsel’s motion to withdraw and affirm the trial

court’s judgments. We dismiss Appellant’s remaining motion as moot.



                                               PER CURIAM

PANEL: DAUPHINOT, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 7, 2012




                                      4